        Case 2:21-cv-00066-RAH-SMD Document 4 Filed 03/08/21 Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

GREGORY KENNETH LEE, #184070,                  )
                                               )
           Plaintiff,                          )
                                               )
  v.                                           ) CASE NO. 2:21-CV-66-RAH-SMD
                                               )
WARDEN JONES, et al.,                          )
                                               )
           Defendants.                         )

                                           ORDER

         On February 12, 2021, the Magistrate Judge entered a Recommendation (Doc.

 3) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 2) is DENIED.

        3. This case is DISMISSED without prejudice in accordance with the provisions

of 28 U.S.C. § 1915(g) for Plaintiff’s failure to pay the full filing fee upon initiation of this

case.

        A separate Final Judgment will be entered.

        DONE, this the 8th day of March, 2021.


                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
